Name: COMMISSION REGULATION (EEC) No 1907/93 of 14 July 1993 re-establishing the levying of customs duties on products falling within CN code 2817Ã 00Ã 00, originating in China, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3831/90 apply
 Type: Regulation
 Subject Matter: chemistry;  tariff policy;  Asia and Oceania
 Date Published: nan

 16 . 7. 93 Official Journal of the European Communities No L 173/9 COMMISSION REGULATION (EEC) No 1907/93 of 14 July 1993 re-establishing the levying of customs duties on products falling within CN code 2817 00 00, originating in China, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3831/90 apply reference base in question after being charged therea ­ gainst ; whereas the exchange of information organized by the Commission has demonstrated that continuance of the preference threatens to cause economic difficulties in a region of the Community ; Whereas it is appropriate to re-establish the levying of customs duties in respect of the products in question against China, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3831 /90 of 20 December 1990 applying generalized tariff pref ­ erences for 1991 in respect of certain industrial products originating in developing countries ('), extended for 1 993 by Regulation (EEC) No 3917/92 (2), and in particular Article 9 thereof, Whereas, pursuant to Article 1 of that Regulation , customs duties on certain products originating in each of the countries or territories listed in Annex III shall be totally suspended and the products as such shall, as a general rule, be subject to statistical surveillance every three months on the reference base referred to in Article 8 ; Whereas, as provided for in Article 8 , where the increase of preferential imports of these products, originating in one or more benefiary countries, threatens to cause economic difficulties in a region of the Community, the levying of customs duties may be re-established, once the Commission has had an appropriate exchange of informa ­ tion with the Member States ; whereas for this purpose the reference base to be considered shall be, as a general rule, 6,615 % of the highest maximum amount valid for 1988 ; Whereas, in the case of the products falling within CN code 2817 00 00, originating in China, the reference base was fixed at ECU 667 800 ; Whereas on 21 March 1993 imports of these products into the Community, originating in China, reached the HAS ADOPTED THIS REGULATION : Article 1 As from 19 July 1993, the levying of customs duties, suspended for 1993 pursuant to Regulation (EEC) No 3831 /90, shall be re-established on imports into the Community of the following products, originating in China : CN code Description 2817 00 00 Zinc oxide ; zinc peroxide Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 14 July 1993 . For the Commission Christiane SCRIVENER Member of the Commission (') OJ No L 370, 31 . 12. 1990, p. 1 . 2) OJ No L 396, 31 . 12. 1992, p . 1 .